Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered October 23, 1992, convicting defendant upon his plea of guilty of the crime of driving while intoxicated (two counts) and the traffic offenses of unlicensed operation and failure to keep right.
Upon review of the record, we find no support for defendant’s claim that his inculpatory statements to the police were involuntarily made as a result of intoxication. We are similarly unpersuaded by defendant’s assertion that his sentence of 1 to 3 years’ imprisonment was harsh or excessive. Defendant did not receive the harshest possible sentence and we find no compelling reason on this record to disturb the sentence imposed.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.